WOODLEY, Judge.
This is an appeal from an order entered in a habeas corpus proceeding attacking the validity of appellant’s confinement under a warrant of arrest, the Justice of the Peace having fixed his bond in the sum of $5,000 on a charge of fondling, a felony, and the District Judge having set bond at $1500 and remanded appellant to custody until such bond was entered into and approved.
It is made to appear that subsequent to the order appealed from an indictment has been returned and appellant has made bond.
Appellant’s attack upon the legality of his confinement under the warrant issued by the magistrate is moot. Ex Parte Bowles, 166 Tex.Cr.R. 346, 314 S.W.2d 108; Ex Parte Lumpkin, 165 Tex.Cr.R. 628, 310 S.W.2d 333; Ex Parte Davis, Tex.Cr.App., 290 S.W.2d 669.
The appeal is dismissed.